Case 5:21-cv-00248-JSM-PRL Document 39 Filed 09/09/21 Page 1 of 2 PageID 161




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

VICTORIA E. RAMPERSAD,

      Plaintiff,

v.                                                      Case No: 5:21-cv-248-JSM-PRL

DENLYN, INC., DENNIS MANABAT,
and HOWARD LEASING, INC.,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 34). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 34) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this Order for all

purposes, including appellate review.
Case 5:21-cv-00248-JSM-PRL Document 39 Filed 09/09/21 Page 2 of 2 PageID 162




       2.     Defendant Denlyn, Inc.’s Motion to Dismiss Counts VI and VII of Plaintiff’s

Amended Complaint (Dkt. 26) is granted in part and denied in part.

       3.     Count VI of Plaintiff’s Amended Complaint is dismissed with prejudice

because sexual harassment is not recognized under Florida common law.

       4.     Count VII is not dismissed because it is sufficiently pled.

       5.     Defendant Denlyn, Inc. shall file its Answer to the Amended Complaint (Dkt.

19) within fourteen (14) days of this Order.

       DONE and ORDERED in Tampa, Florida, this 9th day of September, 2021.




Copies Furnished To:
Counsel/Parties of Record




                                               2
